DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 7 June, 2022.
Claims 1, 4, 7 – 12, 15, 18 and 21 have been amended.
Claims 2, 3, 6, 13, 14 and 17 have been cancelled.
Claim 22 has been added.
Claims 1, 4, 5, 7 – 12, 15, 16 and 18 – 22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of supporting an expert meeting of medical specialists to interpret genetic information, comprising:
storing, in a memory of the integrated data management device, 
test result information on a patient for a test executed by a test facility in response to a test request for genetic information on the patient and 
clinical information on the patient from a medical facility different from the test facility, 
the test result information on the patient and the clinical information on the patient being associated with each other in association with test request identification information that identifies the test request; and
in response to a request for retrieving related information on the patient with the test request identification information from a terminal device among terminal devices of the medical specialists connected through a network to the integrated data management device, 
extracting, from the memory of the integrated data management device, the test result information and the clinical information stored in association with the test request identification information and 
causing the terminal device to display a first graphical user interface comprising the extracted test result information and the extracted clinical information.
Claim 21 recites a device, and Claim 12 recites a system that executes the steps of the method recited in Claim 1.
Claims 1, 4, 5, 7 – 12, 15, 16 and 18 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
storing, in a memory of the integrated data management device, 
test result information on a patient for a test executed by a test facility in response to a test request for genetic information on the patient and 
clinical information on the patient from a medical facility different from the test facility, 
the test result information on the patient and the clinical information on the patient being associated with each other in association with test request identification information that identifies the test request; and
in response to a request for retrieving related information on the patient with the test request identification information from a terminal device among terminal devices of the medical specialists connected through a network to the integrated data management device, 
extracting, from the memory of the integrated data management device, the test result information and the clinical information stored in association with the test request identification information and 
causing the terminal device to display a first graphical user interface comprising the extracted test result information and the extracted clinical information. 
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that it is known to schedule expert meetings and provide clinical information of a patient to be discussed and interpreted at the meeting in order to determine a treatment policy for the patient. However, the scheduling of various participants and providing them appropriate information for the meeting “requires a great deal of labor” (paragraph 0006 as published). Specifically, the specification discloses that “labor-intensive work” is necessary to obtain the information for an expert meeting from multiple facilities and providing it to each medical specialist (0092). Meetings may be held at a particular facility – i.e. in-person – or by video conference (0087, 0174). Storing and displaying genetic test results and clinical information in order to support expert meetings, and providing the results to be discussed at the meeting, is process that merely organizes this human activity. This type of activity, i.e. providing genetic test result information for the meeting, includes conduct that would normally occur when managing a patient’s particular medical condition. For example, the specification discloses that it is routine in medicine to hold expert meeting to consider various patient information in order to determine an appropriate treatment. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO and STEP 2B
The claims do not include additional functional elements that are sufficient to integrate the abstract meeting support process into a practical application or that amount to significantly more than the judicial exception. The claims do not recite any additional functional features.
Examiner notes that “storing” genetic test results and clinical information, “extracting” and “displaying” the information are conventional computer functions executed by generic computer components. For example, the terminal device comprising a display and the data management device comprising a controller and memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract meeting support process into a practical application of that process, or provide an inventive concept.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of displayed information (11); those that recite additional abstract ideas including:; accept an attribute of stored information and output information corresponding to the attribute, including a record identifier (19, 20); those that recite well-understood, routine and conventional activity or computer functions including: storing meeting schedule information (4, 5, 15, 16); storing medical specialist information (7, 9, 18); authenticating users (8); storing sample information (10);  those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 12, 15, 16 and 18 – 21 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 – 10, 12 and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al.: (US PGPUB 2009/0259489 A1) in view of in view of Case: (US PGPUB 2002/0026331 A1) in view of Datta et al.: (US PGPUB 2004/0249677 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1).
CLAIMS 1, 12 and 21
Kumar discloses a system and method for facilitating a meeting that includes the following limitations:
storing, in a memory of the integrated data management device, test result information on a patient for a test executed by a test facility in response to a test request for genetic information on the patient and clinical information on the patient from a medical facility different from the test facility, the test result information on the patient and the clinical information on the patient being associated with each other in association with identification information; (Kimura 0002, 0008, 0010, 0025 – 0028).
Kimura discloses an integrated database system (i.e. an integrated data management device) that stores genome information and clinical information for each of a plurality of patients that are obtained from different facilities that are independent of the integrated database system. The genome information is imported from a genome information database, and is identified by a genome management number that identifies the provider of the specimen – i.e. the patient. Similarly, clinical information is imported from an electronic medical records system and is identified by patient identification information. Each of the genome management number and the patient identification information are substituted with a link information number which may be a random number converted from a patient identifying code.
Kimura stores genome information and clinical information in association with each other and in association with a link information number. Kimura does not disclose storing genome and clinical information in association with test request identification information that identifies the test request; however Case @ 0030, 0033, 0034, 0047 – 0050, 0054 does.
Case discloses a medical test request and result management system that includes receiving test requests and storing the request in association with test results. The request includes a variety of information including a test ID that uniquely identifies the test request from all other test requests. Test results are extracted and displayed to authenticated users. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the integrated database system of Kimura so as to have included storing various data elements in association with each other and in association with an identifier by substituting the link information number with the test ID,  in accordance with the teaching of Case, in order to provide a complete medical record.
With respect to the following limitations:
in response to a request for retrieving related information on the patient with the identification information from a terminal device among terminal devices of the medical specialists connected through a network to the integrated data management device, extracting, from the memory of the integrated data management device, the test result information and the clinical information stored in association with the identification information and causing the terminal device to display a first graphical user interface comprising the extracted test result information and the extracted clinical information; (Datta 0002, 0080 – 0086, 0090, 0093, 0095, 0096).
Kimura @ 0024, 0045 discloses searching the integrated database by a user inputting a set of search conditions. Kimura searches the database, extracts relevant information including genomic information and associated clinical information according to the search conditions, and displays the results. However, Kumar does not expressly teach searching for, extracting and displaying related information on a particular patient using identification information. Case discloses storing Datta discloses a comprehensive searchable medical record system that includes clinical information and genomic/genetic information. Datta provides a user interface on a client device for receiving search terms, and searching for information in the database according to the search term. The data elements are associated together using various data elements including: a study, test, result or report, as well as a particular subject, subject identifier, or patient. Datta contemplates searching by any of these data elements. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the integrated database system of Kimura/Case so as to have included searching, extracting and displaying various data elements stored in association with each other and in association with an identifier associated with a particular patient or test,  in accordance with the teaching of Datta, in order to allow searches for combined genetic and clinical information for a particular patient.
With respect to the following limitations recited in the preamble:
A method of supporting an expert meeting of medical specialists to interpret genetic information.
This is an intended use of the claimed invention and is not given patentable weight. Examiner notes that such meeting are old and well-known as admitted by the Applicant as well as providing genetic and clinical information to the attendees. Nonetheless, Nadauld (0002, 0005 — 0008, 0040 — 0043, 0075) discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and clinical information(i.e. a cancer type) to recommend a treatment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the integrated database system of Kimura/Case so as to have included facilitating any type of meeting including a meeting of medical specialists to interpret genetic information of a patient, in accordance with the teaching of Nadauld, in order to allow for proper interpretation of a patient genomic test results. 
CLAIMS 7 - 10 and 18 - 20
The combination of Kimura/Case/Datta/Nadauld discloses the limitations above relative to Claims 1 and 12. Additionally, Case the following limitations:
storing medical specialist identification information that identifies the medical specialists and the test request identification information in association with each other; (Case 0029, 0045, 0053, 0059);
accepting an authentication request comprising the medical specialist identification information from a medical specialist through the terminal device among the terminal devices of the medical specialists; and extracting the test request identification information stored in association with the accepted medical specialist identification information; (Case 0075, 0079, 0080);
storing the test request identification information and the medical specialists to participate in the expert meeting in association with each other; (Case 0029, 0045);
storing the test request identification information and information on a sample to be tested for the genetic information on the patient; (Case 0033);
accepts selection of an attribute of information stored in the memory of the integrated data management device; and reads and outputs information corresponding to the selected attribute from the memory; acquires record identification information that identifies a record for the information corresponding to the attribute to be outputted; and outputs the record identification information and the information corresponding to the selected attribute in association with each other; (Case 0075, 0076).
Case discloses a medical test request and result management system that includes receiving test requests and storing the request in association with test results. The request includes a variety of information including a test ID, a request ID, healthcare provider IDs who will receive the results to support a consultation, and sample ID. Test results are extracted and displayed to authenticated users. Case provides for searching using attributes. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the integrated database system of Kimura/Case so as to have included storing various data elements in association with each other regarding a test request, in accordance with the teaching of Case, in order to provide a complete medical record.
Claims 4, 5, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al.: (US PGPUB 2009/0259489 A1) in view of in view of Case: (US PGPUB 2002/0026331 A1) in view of Datta et al.: (US PGPUB 2004/0249677 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1) in view of Kumar et al.: (US PGPUB 2014/0365396 A1).
CLAIMS 4, 5, 15 and 16
The combination of Kimura/Case/Datta/Nadauld discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
storing the [information] and meeting information on the meeting to interpret the [information] in association with [an identifier]; the meeting information comprises at least one of information on a schedule of the meeting, information on a facility where to hold the meeting, or information on the [attendees] to participate in the meeting; (Kumar 0008, 0023, 0024, 0027, 0036, 0044) 
Case discloses that test results may be sent to health care providers to allow for consultation and cooperation between providers (0029). Similarly Datta discloses providing combined clinical and genetic information to other users for collaboration between teams and/or individuals from the same or different institutions (0097). Nadauld teaches that a board of experts may meet to discuss genetic test results and other information for a patient (0042). These teaching expressly encompass a meeting of experts to interpret genetic information. Kimura/Case/Datta/Nadauld does not disclose storing meeting information including a schedule, facility, or attendees. Kumar discloses  a system and method for facilitating a meeting that includes a user interface that displays meeting details including meeting schedules, meeting location, and meeting attendees. The display also provides information that will be discussed at the meeting. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the integrated database system of Kimura/Case/Datta/Nadauld so as to have included storing information about the schedule, facility, or attendees, in addition to genetic and clinical information needed for collaboration, in accordance with the teaching of Kumar, in order to allow a user to organize meetings.
CLAIM 11
The combination of Kimura/Case/Datta/Nadauld discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
displaying, on the terminal device, a second graphical user interface comprising information [to be discussed at the meeting], meeting information on the expert meeting and a link associated with the combination of the information and the meeting information, wherein the displaying the first graphical user interface comprising the information is performed in response to a user’s interaction with the link included in the second screen; (Kumar 0008, 0023, 0024, 0036, 0044).
Kimura/Case/Datta/Nadauld does not disclose displaying meeting information and links to information to be discussed at the meeting. Kumar discloses a system and method for facilitating a meeting that includes a user interface that displays meeting details including meeting schedules, meeting location, and meeting attendees. The display also provides links to information that will be discussed at the meeting using a drop down dialog. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the integrated database system of Kimura/Case/Datta/Nadauld so as to have included storing information about the meeting and links to information to be discussed, in accordance with the teaching of Kumar, in order to allow a user to organize meetings and access relate information. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al.: (US PGPUB 2009/0259489 A1) in view of in view of Case: (US PGPUB 2002/0026331 A1) in view of Datta et al.: (US PGPUB 2004/0249677 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1) in view of Venon et al.: (US PGPUB 2011/0289441 A1).
CLAIM 22
The combination of Kimura/Case/Datta/Nadauld discloses the limitations above relative to Claim 1. Additionally, Nadauld the following limitations:
the first graphical user interface further comprises a link to access a pathologist opinion on the patient in addition to the extracted test results information and the extracted clinical information; (Venon 0039 - 0049).
Venon discloses a medical information review system that includes providing medical images together with providing access to information about a patient’s findings including measurement, biopsy, pathology, genomic, diagnosis, etc. using displayed links and including access to systems such as RIS, PACS, EMR, etc. for real-time sharing and collaboration. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the integrated database system of Kimura/Case so as to have included links to other relevant information including a pathology report, in accordance with the teaching of Venon, in order to provide a complete medical record.
Response to Arguments
Applicant's arguments filed 7 June, 2022 have been fully considered but they are not persuasive. 
The U.S.C. 101 Rejection
Applicant provides an overview of the MPEP for patent-eligibility, and an overview of Claim 1 and the disclosed invention. Examiner notes that Applicant describes “disclosed and recited embodiments” where “clinical information . . . created in medical facility B1 and the genetic test result information created in test facility C1, which are stored separately in the medical facility B1 and the test facility C1, are stored associated with each other . . .” Examiner does not understand this statement. For example, Applicant implies that the clinical and test information are stored in two different facilities and that a request for information using a test request ID requires separately searching for the respective information in each of the two facilities. Neither the claims, nor the specification support this interpretation. Examiner agrees that test results and clinical information are generated at two different facilities. However, the specification describes, and the claims require, that the test results and clinical information be “stored in a memory of the integrated data management device”. The claimed information request causes extraction of both pieces of information from the same memory.
Applicant asserts that the claim “improve the operation of the system in that a medical specialist does not need to separately search” the clinical and test result information; i.e. “search load or the like will be reduced” However, the purported improvement is not an improvement to the computer itself; rather the improvement is related to the labor required to provide the information. Using a computer to make a prior art manual process more efficient does not render the claim patent-eligible. Furthermore, the specification discloses that it is known in the art to aggregate electronic medical records, pathological images, and results of tests (e.g. gene panel tests), distributed and managed by different systems.
Applicant further asserts that the elements as a whole are not considered to be well-understood, routine, conventional activity, and therefore amount to an inventive concept. Applicant mis-applies the two-step analysis. This part of the analysis is related to “additional limitations”. As a whole, the claims recite storing information in association with an index (i.e. a test request ID), extracting the information in response to a request using the index, and displaying the extracted information. But the specification discloses that providing this information is a purely conventional activity. Furthermore, storing, extracting and displaying information are conventional computer functions. The claims merely rely on these conventional computer functions to perform the abstract process of supporting an expert meeting to interpret genetic information by providing relevant information to participants.
Applicant asserts that the Office “fails to provide any concrete evidence. . .that would show that the claims . . . are . . . directed to organizing human activity”. Examiner is perplexed by this remark. The specification provides the evidence that supporting a meeting by providing information is a conventional human activity.
The U.S.C. 103 Rejection
Applicant argues various deficiencies relative to Kumar and Greenberg. These references are no longer relied in relative to Claims 1, 12 and 21. The claims have been extensively amended and a new grounds of rejection in view of Kimura/Datta/Case/Nadauld is made herein.
With respect to Kumar, Applicant argues that this is non-analogous art. Examiner disagrees. First, Kumar is directed to facilitating meetings of attendees to discuss various information related to an agenda item. To the extent that claims 4, 5, 11, 15 and 16 are directed to storing meeting details along with information to be discussed at the meeting in association with each other and an identifier, Kumar is from the same field of endeavor – i.e. facilitating meetings. The type of meeting, the type of information to be discussed, the type of attendee, and the type of identification information associated with the information is construed as “printed matter” that does not distinguish the claims over the prior art. These types of information are not functionally or structurally related to the management device. Any type of information may be stored, extracted in response to a request, and displayed (MPEP 2111.05. Second, Kumar is reasonably pertinent to the problem at hand – i.e. how to schedule a meeting and provide information to the attendees.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB 2017/0132357 A1 to Brewerton et al. discloses a system and method for visualizing genetic reports annotated with clinical information.
US PGPUB 2018/0135120 A1 to Ruan discloses a genomic analysis system that includes a merged, comprehensive, searchable repository of relevant clinical and genetic information associated with a unique patient identifier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 4 August, 2022